Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-24 are pending. Claims 13-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/08/2022. Accordingly, claims 1-12 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed to a process for inhibiting the undesired free-radical polymerization of acrylic acid present in a liquid phase P. However, claim 1 and dependent claims 2-12 do not have an active step. See MPEP 2173.05(p) II and 
It is unclear what process steps are being utilized to inhibit the undesired free-radical polymerization of acrylic acid. Therefore, claims 1-12 are indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ‘704 (USPGPub 2011/0036704, Published 02-2011).

704 discloses the following composition (par. 323).

    PNG
    media_image1.png
    392
    648
    media_image1.png
    Greyscale

	The above values of 99.7% by weight of acrylic acid, 0.0245% by weight of furfurals, 0.0094% by weight of glyoxal and 0.0400% by weight of phenothiazine are 
	Concerning claim 7 and the lack of oxygen, the above composition components add up to 100wt% and do not include oxygen. Therefore, oxygen is not present.
	Concerning the temperature, 704 discloses the above composition was obtained after cooling from 75C (par. 320).
Concerning the “liquid phase”, acrylic acid has a boiling temperature of 141C, the above composition was at 75C and finally 25.6C (par. 320-321). Therefore, the above composition is in the liquid state. Moreover, 704 discloses a substream with units of kg/h. These units denote a liquid (par. 322). Additionally, 704 discloses the words solution and liquid streams when describing the above composition (par. 322).
The phrase “and the liquid phase is admixed with furfural” is being interpreted to mean furfural is in the composition. 704 does not disclose the composition to be heterogeneous in nature nor polyphasic. Therefore, the furfural is within the composition.
Alternatively, 704 disclose a step of adding phenothiazine to the cooled composition in a stirred vessel, and the resulting solution…. (par. 322). This disclosure of addition and/or solution reads on the phrase “liquid phase P is admixed with furfural”.
Concerning the limitations: the liquid phase P is the product of a heterogeneously catalyzed partial oxidation of C3 precursors (n-propane); the starting mixture used for the partial oxidation comprises, based on the molar amount of the C3-precursor compound present therein, a molar total amount of C2-compounds in the range from 100 to 10 000 molar ppm; and wherein the acrylic acid in the liquid phase P is the 3-precursor compound of acrylic acid, wherein the starting mixture comprising the C3- precursor compound used for the partial oxidation comprises up to 80% by volume of n- propane…in claims 10-12, are not given patentable weight. The reason being the limitations are not active steps, nor do the limitations further limiting the structure of the components of claim 1.
Alternatively, concerning claims 10-12, 704 discloses the C2 component in the starting material having a concentration of greater than and equal to 1 to 1500 molar ppm (par. 85). 704 discloses the proportion of the C3 precursor ranging from 4 to 20% by volume in the reaction gas mixture (par. 87). 704 discloses n-propane which is at once envisaged from the list in paragraph 85.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘704 (USPGPub 2011/0036704, Published 02-2011) and ‘471 (US Patent 3,493,471, Patent date 02-2003).

Interpretation of Claims

    PNG
    media_image2.png
    203
    794
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    100
    782
    media_image3.png
    Greyscale


	 
Scope of the Prior Art
	The disclosure of 704 in the above 102 rejection is incorporated by reference. Additional teachings are as follows. 704 teach acrylic acid being inhibited with phenothiazine (par. 320). This teaching is interpreted to mean phenothiazine is being utilized as polymerization inhibitor.

Ascertaining the Difference
	704 does not teach the polymerization inhibitor methylhydroquinone.

Secondary Reference
	471 teach methylhydroquinone and phenothiazine as equivalent polymerization inhibitors for acrylic acid. For example, 471 teach “Acrylic acid is used in the synthesis of many polymers. So that the readily polymerized monomer may be stored, shipped and otherwise handled prior to use, it is inhibited with an appropriate additive, such as methylhydroquinone or phenothiazine (column 1). 
These teachings render 471 analogous art to the invention.

Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the teachings and/or 
For example, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have substituted phenothiazine for methylhydroquinone and vice versa in the composition of acrylic acid taught by 704 (par. 323). See MPEP 2141 III (B) and/or (E).
The ordinary artisan would have done so with a reasonable expectation of success because 471 teach methylhydroquinone and phenothiazine as equivalent polymerization inhibitors for acrylic acid.
The ordinary artisan would have looked to 471 because 471 and 704 teach overlapping subject matter. For example, 471 and 704 teach using phenothiazine as polymerization inhibitors for acrylic acid (471 column 1 and 704 par. 320). 

Conclusion
	Claims 1-12 are rejected. No claims allowed.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.G.D/Examiner, Art Unit 1622                                                                                                                                                                                                        
/YEVGENY VALENROD/Primary Examiner, Art Unit 1628